Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Ishtar Greek Cuisine L.L.C.
d/b/a Ishtar Smoke Shop,

Respondent.

Docket No. C-15-446
FDA Docket No. FDA-2014-H-1977

Decision No. CR3555

Date: January 6, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Ishtar Greek Cuisine L.L.C. d/b/a Ishtar Smoke Shop that alleges
facts and legal authority sufficient to justify the imposition of a $250 civil money penalty.
Respondent did not answer the Complaint, nor did Respondent request an extension of
time within which to file an answer. Therefore, I enter a default judgment against
Respondent and assess a $250 civil money penalty.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.
§ 301 et seq., and its implementing regulations, Cigarettes and Smokeless Tobacco,

21 C.F.R. pt. 1140 (2013). CTP seeks a civil money penalty of $250.
On November 26, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1 am required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Ishtar Smoke Shop, an establishment that sells tobacco products
and is located at 415 Central Avenue South, Kent, Washington 98032. Complaint
q3.

e During an inspection of Respondent’s establishment on December 16, 2013, at
approximately 7:14 PM, an FDA-commissioned inspector observed that “a person
younger than 18 years of age was able to purchase a package of Marlboro
cigarettes ....” Complaint § 10.

¢ On March 13, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observation from December 16, 2013. The letter explained that the
observation constituted a violation of regulations found at 21 C.F.R. § 1140.14(a),
and that the named violation was not necessarily intended to be an exhaustive list
of all violations at the establishment. The Warning Letter went on to state that if
Respondent failed to correct the violation, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint § 10.

e David P. Richards, who identified himself as the bookkeeper for Ishtar Smoke
Shop, responded to the Warning Letter by email. Mr. Richards stated that
“Respondent took disciplinary action against the employee who sold tobacco
product[s] to the minor. Mr. Richards also stated that the establishment changed
its ‘policy to perform 100% ID checks on all tobacco sales’ and now randomly
reviews surveillance footage to check compliance.” Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on June 3, 2014, at
approximately 2:57 PM, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of Marlboro
cigarettes ....” Complaint 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on December
16, 2013, and again on June 3, 2014. Therefore, Respondent’s actions constitute
violations of law that merit a civil money penalty.

CTP has requested a fine of $250, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. I thus find that a civil money penalty of $250 is warranted and so order
one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

